Citation Nr: 1102475	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to July 
1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
application to reopen a claim of entitlement for service 
connection for PTSD. 

In October 2010, the Veteran testified at a travel Board hearing 
before the undersigned Veterans Law Judge.  At the hearing, the 
Veteran submitted additional evidence in support of his claim and 
waived the right to have the evidence initially considered by the 
RO.  38 C.F.R. § 20.1304(c) (2010).

Claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities that are 
reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Accordingly, the Board finds that the Veteran's 
claim is most appropriately characterized as reflected on the 
title page of this decision.

The claim of service connection for an acquired psychiatric 
disorder is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  A July 2002 rating decision denied the Veteran's claim for 
service connection for PTSD, and the Veteran did not appeal that 
decision.

2.  The evidence received since the July 2002 rating decision is 
new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating the 
claim for service connection.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West & Supp. 2009); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2002, the RO denied the Veteran's claim of service 
connection for PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2010).  The July 2002 rating decision became final because it 
was not appealed.

In the April 2006 rating decision on appeal the RO declined 
reopening the Veteran's claim of service connection for PTSD.  
However, the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened if new and material 
evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The application to reopen this claim was received in 
December 2005.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
July 2002 consisted of the Veteran's service treatment records, 
service personnel records, and a July 2002 VA examination report, 
which did not contain a diagnosis of PTSD.  Specifically, on VA 
examination, the examiner diagnosed personality disorder not 
otherwise specified.  The RO found that the Veteran did not have 
a clinical diagnosis of PTSD.  Therefore, service connection for 
PTSD was not warranted.

Newly received evidence includes private and VA medical records, 
which show treatment for various psychiatric disorders, to 
include PTSD based on in-service sexual trauma, bipolar disorder, 
generalized anxiety disorder, and major depressive disorder; 
witness statements from family members and acquaintances who 
reported a change in the Veteran's behavior during service and 
after service discharge; and stressor statements from the Veteran 
regarding the alleged in-service sexual assault.

The Board finds that the diagnoses of PTSD and major depressive 
disorder, along with the medical records showing treatment for a 
psychiatric disorder, are sufficient to reopen the claim.  The 
diagnosed psychiatric disorders in those medical reports were not 
previously considered by agency decision makers, are not 
cumulative or redundant, relate to an unestablished fact 
necessary to substantiate the claim, and together with previously 
considered evidence of record, raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2010).  Those 
reports and diagnoses are presumed credible for the purpose of 
determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has 
been submitted.  The claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened.  To that 
extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen the claim 
for service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder.  To that extent only, the 
appeal is allowed.


REMAND

Additional development is needed prior to further disposition of 
the claim.

The Veteran contends that he has PTSD due to sexual trauma in 
service.  The Veteran specifically claims that on December 31, 
1985, he was sexually assaulted by a fellow serviceman.   

The service medical and personnel records show that the Veteran 
was discharged from service due to a personality disorder.  
Service treatment records starting in April 1985, show that he 
went to sick call and the emergency room complaining of inability 
to adapt to military life, difficulty relating to others, and 
social isolation.  The Veteran reported a history of family 
problems, and psychiatric treatment and a suicide attempt prior 
to service induction.  A clinical impression of immature 
personality was noted in October 1985, and on psychological 
evaluation in February 1986, the Veteran was diagnosed with 
borderline personality disorder with mixed emotional features.  

After service, private records in 1994 show psychiatric 
treatment.  The medical evidence shows that in September 1996, 
the Veteran reported sexual assault in service.  He described the 
incident as "some mutually agreed-upon homosexual fondling."  
He also disclosed having done that once again at a later point.  
On VA examination in July 2002, the Veteran described being 
fondled by an officer whom he had previously befriended during 
the performance of his duties in service.  The incident happened 
on New Year's Eve in 1985 at the officer's hotel room.  
Reportedly he remained friends with the perpetrator and a year 
after service discharge he met him again and was sexually 
assaulted by the officer in a hotel room.  Subsequent private and 
VA treatment records document a diagnosis of PTSD as due to in-
service sexual trauma.  

However, the clinicians who have provided a diagnosis of PTSD 
have not reported having reviewed the Veteran's service records 
or any other pertinent evidence in his claims folder.  
Additionally, there is insufficient clinical evidence that the 
diagnosis of PTSD is based on the specific criteria found in the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2010).  According to 
the DSM-IV criteria, the traumatic event, or stressor, must 
involve experiencing, witnessing, or being confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense feelings 
of fear, hopelessness, or horror.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that a claimed disability may be associated with in-
service injuries for the purposes of requiring a VA examination).

Finally, as noted in the introduction of this decision, claims 
for service connection for PTSD encompass claims for service 
connection for all acquired psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Veteran has been diagnosed 
with other acquired psychiatric disorders, to include major 
depressive disorder, bipolar disorder, and generalized anxiety 
disorder.  Accordingly, the Board finds that an examination and 
opinion is needed to determine whether any of the Veteran's 
current psychiatric disorders are related to his period of active 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to ascertain the nature and 
etiology of any current psychiatric 
disability.  The examiner should review the 
claims folder and that review should be noted 
in the report.  The examiner should include a 
complete rationale for each opinion 
expressed.  Specifically the examiner should 
provide the following information:

(a) Diagnose all current psychiatric 
disorders, or explain why there are no 
diagnoses.  Provide a full multi-axial 
diagnosis pursuant to DSM-IV and 
should specifically state whether or 
not each criterion for a diagnosis of 
PTSD is met.

(b) Is there clear and unmistakable 
evidence that any acquired psychiatric 
disorder pre-existed the Veteran's 
entrance into active service?

(c) If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting acquired 
psychiatric disorder underwent a 
permanent increase in severity during 
or as a result of his service? The 
examiner should state whether any 
permanent increase in the underlying 
pathology was due to normal 
progression of the disorder.

(d) For each acquired psychiatric 
disorder diagnosed, the examiner 
should express an opinion as to 
whether it is at least as likely as 
not (50 percent or greater 
probability) that each current 
psychiatric disorder is related to 
service or whether any psychosis 
developed within one year of the 
Veteran's discharge from service in 
July 1986.  In doing so, the examiner 
must consider the Veteran's statements 
regarding continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(e) The examiner is asked to consider 
whether the evidence supports the 
Veteran's contention of an in-service 
sexual assault that would be 
productive of PTSD.  The examiner 
should comment on the clinical 
significance of the following:  (1) 
Service medical and personnel records, 
which document psychiatric complaints 
and treatment starting in April 1984, 
and show that the Veteran was 
discharged due to a personality 
disorder; (2) Post-service psychiatric 
treatment records in 1994, which did 
not document an incident of in-service 
sexual assault; (3) The Veteran's 
description of having been sexually 
assaulted while in service, to include 
his initial report of in-service 
sexual assault as recorded in a 
September 1996 private treatment 
report; (4) The Veteran's statements 
regarding his continued friendship 
with the alleged perpetrator following 
the in-service sexual assault, and his 
description of a second incident of 
sexual assault by the same individual 
after discharge from service, and; (5) 
the July 2002 VA examination findings.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


